DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. The Shi reference does teach the limitations added to claim 1 (See rejection below). In response to the specific argument that Shi does not disclose "a chamfered leading edge for moving along the inner surface of the cover after disengagement" please see reference image x below. Additionally note "moving along an inner surface" does not necessarily mean contact.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Shi et al. US 9844158 B2 (hereinafter Shi).
In regards to claim 1, Shi teaches a latch assembly (fig 2, insides) for a cover of a housing (Fig 1, outsides, 110), the latch assembly comprising: a switch (122) disposed on a first side of the cover, the switch slidable in a first direction to an unlocked position for unlocking the latch assembly and slidable in a second direction to a locked position for locking the latch assembly (column 3 lines 43-48); a latch having a projection (122b) for engaging and disengaging with a latch slot (110b, Col 7, lines 26-37) in the housing (fig 6, fig 2) for releasably latching the cover to the housing (Col 7, lines 26-37); an elastic clamp  (125) having a detent portion (354) for releasable engagement with a notch (134b) in a second side of the cover (Col 5 line 57 – Col 6 line 2), wherein the elastic clamp comprises a J-shaped cross-section defined by a U-shaped portion (354) and an elongated portion extending therefrom and terminating in the detent portion (See reference image 4), wherein the detent portion comprises a chamfered leading edge (354a) for moving along an inner surface of the cover after disengagement (fig 3B, 3D and See reference image x; the examiners position is that the chamfered leading edge contacts a portion of the inner portion when transitioning between fig 3B and 3C ), wherein the latch and elastic clamp are disposed on the second side of the cover opposite the switch and coupled thereto (fig 2); and a pushbutton (121) extending through aligned openings in the switch (124), the latch (since integral with switch) , and a portion of the elastic clamp (312 extends through 125 as seen in fig 3A and 3B), wherein the latch assembly is unlocked by depressing the pushbutton to impinge on the portion of the elastic clamp, thereby disengaging the detent portion from the notch and by simultaneously moving the switch in the first direction and the latch assembly is locked by sliding the switch in the second direction (Col 1 lines 29 - 55).

    PNG
    media_image1.png
    672
    909
    media_image1.png
    Greyscale

Reference Image x

	In regards to claim 2, Shi teaches the latch assembly according to claim 1, wherein the switch is seated within a recess (reference image 2) in the cover and provides a user interface for locking and unlocking the latch assembly (fig 3a, fig 3c).
	In regards to claim 3, Shi teaches the latch assembly according to claim 1, wherein the switch has a top surface and a bottom surface, the top surface including a finger grip and the bottom surface is disposed against the first side of the cover (see reference image 1, column 6 line 58 – column 7 line 3).

    PNG
    media_image2.png
    402
    638
    media_image2.png
    Greyscale

Reference Image 1
	In regards to claim 4, Shi teaches the latch assembly according to claim 2, wherein the recess is defined in the first side of the cover (see reference image 2 below).

    PNG
    media_image3.png
    305
    557
    media_image3.png
    Greyscale

Reference Image 2
	In regards to claim 5, Shi teaches the latch assembly according to claim 2, wherein the first side of the cover comprises an outer surface and the second side of the cover comprises the inner surface (See reference image 2 and reference image 3).

    PNG
    media_image4.png
    471
    659
    media_image4.png
    Greyscale

Reference Image 3
	In regards to claim 6, Shi teaches the latch assembly according to claim 5, wherein the recess is defined in the outer surface of the cover and the notch is defined in the inner surface of the cover (134b Reference image 3).
	In regards to claim 7, Shi the latch assembly according to claim 5, wherein the latch comprises a mounting plate portion disposed against the inner surface (fig 3C) of the cover and the projection extends from the mounting plate portion (see reference image 1).
	In regards to claim 8, Shi latch assembly according to claim 7, wherein the elastic clamp disposed inwardly of the mounting plate portion of the latch (see reference image 4 below, see fig 2, the clamp is disposed inwardly of mounting portion in reference image 1).

    PNG
    media_image5.png
    365
    507
    media_image5.png
    Greyscale

Reference Image 4
	In regards to claim 9, Shi teaches the latch assembly according to claim 1, wherein the housing comprises a battery compartment of a device and the cover comprises a battery compartment cover, the battery compartment configured for housing at least one battery (column 3 lines 18 -34).
In regards to claim 11, Shi teaches a device comprising: a housing (fig 2, insides); a cover for the housing (fig 1, 110, outsides); and a latch assembly disposed in the cover for selectively locking and unlocking the cover on the housing (column 3 lines 43-48) and comprising: a switch (122) disposed on a first side of the cover, the switch slidable in a first direction to an unlocked position for unlocking the latch assembly and slidable in a second direction to a locked position for locking the latch assembly (column 3 lines 43-48); a latch having a projection (122b) for engaging and disengaging with a latch slot (110b) in the housing (fig 2, fig 6) for releasably latching the cover to the housing (col 7, lines 26-37); an elastic clamp (125) having a detent portion (354) for releasable engagement with a notch (134b) in a second side of the cover (Col 5 line 57 – Col 6 line 2), wherein the elastic clamp comprises a J-shaped cross-section defined by a U-shaped portion (354) and an elongated portion extending therefrom and terminating in the detent portion (See reference image 4), wherein the detent portion comprises a chamfered leading edge (354a) for moving along an inner surface of the cover after disengagement (fig 3B, 3D, and see reference image x), wherein the latch and elastic clamp are disposed on the second side of the cover opposite the switch and coupled thereto (fig 2); and a pushbutton (121) extending through aligned openings in the switch (124), the latch (since integral with switch) , and a portion of the elastic clamp (312 extends through 125 as seen in fig 3A and 3B), wherein the latch assembly is unlocked by depressing the pushbutton to impinge on the portion of the elastic clamp, thereby disengaging the detent portion from the notch and by simultaneously moving the switch in the first direction and the latch assembly is locked by sliding the switch in the second direction (Col 1 lines 29 - 55).
In regards to claim 12, Shi teaches the device according to claim 11, wherein the switch is seated within a recess in the cover and provides a user interface for locking and unlocking the latch assembly (fig 3a, fig 3c).
In regards to claim 13, Shi teaches the device according to claim 11, wherein the switch has a top surface and a bottom surface, the top surface including a finger grip and the bottom surface is disposed against the first side of the cover (see reference image 1, Fig 3D).
In regards to claim 14, Shi teaches the device according to claim 12, wherein the recess is defined in the first side of the cover (see reference image 2).
In regards to claim 15, Shi teaches the device according to claim 12, wherein the first side of the cover comprises an outer surface and the second side of the cover comprises the inner surface (See reference image 2 and reference image 3).
In regards to claim 16, Shi teaches the device according to claim 15, wherein the recess is defined in the outer surface of the cover and the notch is defined in the inner surface of the cover (134b Reference image 3). 
In regards to claim 17, Shi teaches the device according to claim 15, wherein the latch comprises a mounting plate portion disposed against the inner surface (fig 3C) of the cover and the projection extends from the mounting plate portion (see reference image 1).
In regards to claim 18, Shi teaches the device according to claim 17, wherein, the elastic clamp is disposed inwardly of the mounting plate portion (see fig 2, the clamp is disposed inwardly of mounting portion in reference image 1).
In regards to claim 19, Shi teaches the device according to claim 11, wherein the housing comprises a battery compartment of a device and the cover comprises a battery compartment cover, the battery compartment configured for housing at least one battery (column 3 lines 18 -34).
In regards to claim 20, Shi teaches the device according to claim 19, wherein the device comprises a portable electronic device selected from the group consisting of a power pack, a scanner, a printer, or a portable data terminal (PDT) (title, column 1 lines 13-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675